DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignatovich (US 20120287255) hereto after referred to as D1.

With regard to claim 1, D1 teaches a portable device, in at least figure 1A and 1B, for the measurement of refractive error ([0111]) in the eye, comprising: an optical 

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a portable measurement device, in at least fig. 1A, wherein the components are housed in a manufactured or machined housing (12).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a portable measurement device, in at least fig. 1A, wherein the projective array of static lenses (15, 16, 17) in the optical assembly contains lenses positioned relative to each other and overall is positioned (17a) relative to the display (24) to project the image of the display to a virtual distance.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a portable measurement device, in at least [0078], wherein the liquid lens in the optical assembly is electronically controllable by the electronics system.



With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a portable measurement device, in at least [0029] and [0030], wherein the display can show the voltage and calculated prescription power that provides the patient with the clearest vision ([0065]; focusing power of the eye).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a portable measurement device, in at least fig. 1A, wherein the electronics system (26) controls the potential applied to the liquid lens (18).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a portable measurement device, in at least fig. 1A, wherein the electronics system (26) controls the electronics display (24).



With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 9, wherein D1 further teaches a portable measurement device, in at least [0029], wherein the algorithm can be calibrated to calculate a corrective lens prescription power for an eye based on the liquid lens voltage that provides the clearest vision (automatic interpretation and diagnosis).

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 10, wherein D1 further teaches a portable measurement device, in at least [0029], wherein the algorithm can utilize the calibration data to provide a prescription lens power for the eyes of a patient  (automatic interpretation and diagnosis).

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a portable measurement device, in at least fig. 1a and 1b, wherein a patient can position the device in front of their eye.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a portable measurement device, in at least [0065], wherein a patient can provide feedback about the clarity of the lens voltage.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 13, wherein D1 further teaches a portable measurement device, in at least [0065], wherein the patient's feedback can be entered into the device by either the patient or another person assisting in the operation of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872